CLD-174                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1407
                                     ___________

                               ANTHONY J. BRODZKI,
                                            Appellant

                                           v.

                               CBS CORPORATION;
                              CBS HEADQUARTERS;
                                  CBS SPORTS
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of Delaware
                            (D.C. Civil No. 11-cv-00841)
                     District Judge: Honorable Sue L. Robinson
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 3, 2012
      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: May 15, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Anthony J. Brodzki, proceeding pro se, appeals from the District Court’s order

dismissing his complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2) and denying his
motion for reconsideration. For the reasons that follow, we will dismiss Brodzki’s appeal

pursuant to § 1915(e)(2), as well.

       In September 2011, Brodzki filed a complaint in the District Court against CBS

Corporation, CBS Headquarters, and CBS Sports, alleging that “Dan Marino and his

[CBS] national sports crew referred to [him] as a pedophile” and referred to him by name

during several nationally broadcast pre-game shows. Brodzki sought $50 million in

damages for slander, defamation, and loss of reputation, and sought injunctive relief.

Although not specifically alleged in his complaint, Brodzki indicated on his civil cover

sheet that the lawsuit was filed pursuant to 42 U.S.C. § 1983.

       After granting Brodzki in forma pauperis status, the District Court screened his

complaint for legal sufficiency pursuant to 28 U.S.C. § 1915(e)(2). The District Court

noted that Brodzki had filed a similar complaint against CBS Sports in December 2010,

see D.C. Civ. No. 10-1141, which was dismissed as frivolous in April 2011. The District

Court first dismissed the civil rights claim because the defendants are not state actors.

The court then found that Brodzki failed to plead the elements of his tort claims and that

granting him leave to amend the complaint would be futile. The court noted that Brodzki




                                              2
had a pattern of filing repetitive claims 1, which amounted to malicious litigation, and

concluded that his allegations are “fantastic, delusional, irrational, and frivolous.”

Accordingly, the District Court dismissed the complaint as frivolous under § 1915(e)(2).

Brodzki filed an objection, which the District Court construed as a motion for

reconsideration and then denied. Brodzki timely filed a notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over the District Court’s dismissal of the complaint under § 1915. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Because Brodzki has been granted leave to

proceed IFP on appeal, we must determine whether the appeal is subject to dismissal as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An appeal is frivolous if it has no arguable

basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       We agree with the District Court that Brodzki’s allegations were delusional and

irrational in nature, and we find that they were properly dismissed as frivolous. In light

of the nature of his factual allegations, we find no error with the District Court’s

determination that allowing Brodzki to amend his complaint would have been futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 112-13 (3d Cir. 2002) (“dismissals of

frivolous claims do not require leave to amend due to the long tradition of denying leave

to amend under Rule 15(a) when amendment is inequitable or futile”). Accordingly, the

District Court appropriately dismissed his complaint.


       1
        Beginning in 2009, Brodzki filed more than 152 civil actions and 20 appeals.
The Northern District of Illinois issued a vexatious litigant order against him and the
Northern District of Texas has sanctioned him at least once.
                                              3
       We also find no error in the District Court’s denial of Brodzki’s motion to

reconsider. We review such motions for abuse of discretion. See Caver v. City of

Trenton, 420 F.3d 243, 258 (3d Cir. 2005). Brodzki’s motion did not identify a change in

controlling law, the availability of new evidence, or the need to correct an error of fact or

law or prevent manifest injustice. See Max’s Seafood Café ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

       Because we conclude that this appeal is legally frivolous, we will dismiss it

pursuant to 28 U.S.C. § 1915(e)(2).




                                              4